Affirmed and Opinion Filed October 12, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00172-CR

                      JAMES WILLIAM DAVIS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 18-00392-422-F

                        MEMORANDUM OPINION
                Before Justices Myers, Whitehill, and Pedersen, III
                         Opinion by Justice Pedersen, III
      Appellant pleaded not guilty to charges of (1) aggravated assault with a deadly

weapon and (2) assault of a person with whom he had a dating relationship by

impeding the normal breathing or circulation of blood. Appellant exercised his right

to a jury trial, and the jury found him guilty of both counts. The trial court assessed

appellant’s punishment at twenty-five and twenty years, to run concurrently.

Appellant raises five issues in this court. We affirm the judgment of the trial court.
                                         I.      BACKGROUND

    A. December 15, 2017

        On December 15, 2017, Kaufman County Sheriff’s Office 9-1-1 dispatcher

Kristen Keierleber received a call from a person who reported that “the neighbors

were beating the hell out of each other… that girl is screaming down there … she

said he was hitting her in the face.” Kaufman County Sheriff’s Office dispatched

Deputies Dylan Roberts and Ryan Rigsby on the domestic violence call to

appellant’s grandparents’ compound, which included appellant’s home. The

deputies arrived but could not locate appellant. Appellant’s girlfriend, complainant,

was injured. Crying, complainant told the officers that Appellant beat her, tried to

strangle her, and threatened to kill her if she called the police.

    B. Guilt-Innocence Phase of Trial

        A grand jury indicted appellant on four counts. Prior to trial, the State

abandoned the first count and severed the fourth count from the instant case. 1 Over

the course of the trial, the jury heard testimony from multiple witnesses including

the deputies, complainant, Dr. Dennis Heard—an expert in the field of emergency

medicine, and Elizabeth Wolf—an expert on domestic violence and recantations.




    1
     At trial, the aggravated assault with a deadly weapon was Count One, and the assault of a person with
whom he had a dating relationship by impeding the normal breathing or circulation of blood was Count
Two.
                                                  –2–
      The State introduced video recordings from the deputies’ body-cameras,

which included complainant’s identification of appellant as her assailant, and photos

of her injuries. Dr. Dennis Heard testified on the subject of “deadly weapon,”

specifically describing the type of injuries that a strike to the head with a closed fist

was capable of causing.

      Contrary to the deputies’ testimony and her statements on the body-camera

videos, complainant testified at trial that her injuries were the result of being struck

in the face by a car door.

      I was mad when I came out of the house, and he took my keys. I
      couldn’t find him. I was mad. I opened the car door, and when I opened
      it, it swung back and it hit me in the face. … when the door hit me in
      the eye, it did cut me…

Complainant recanted her statements alleging appellant committed assault. Instead,

complainant testified that she fabricated the story she told the deputies, including the

strangling allegation. Furthermore, complainant filed multiple affidavits of non-

prosecution in appellant’s favor. When asked “…you care very much about the

[appellant]?” complainant answered “[y]es. I’ll love him till the day I die.”

      Although the State rested at the end of the day on December 11, 2018, the trial

court permitted the State to reopen its evidence on December 12, 2018—over

appellant’s objections to relevance, notice, and surprise—to introduce Wolf’s




                                          –3–
testimony.2 The trial court conducted a hearing outside the presence of the jury on

Wolf’s anticipated expert testimony pursuant to Texas Rule of Evidence 705 and

permitted Wolf to testify on the areas of “[d]omestic violence and recantation.”3

        The jury returned a guilty verdict on both the offense of aggravated assault

causing bodily injury with a deadly weapon and the offense of assault causing bodily

injury to a family member.

    C. Punishment Phase of Trial

        Both parties presented evidence relating to appellant’s character.4 Pertinent to

our discussion, Patrol Deputy Haller with the Kaufman County Sheriff’s Office

testified to his August 6, 2017 interview of a woman named Jessica Marical. During

the interview, Marical alleged that appellant assaulted her (“Marical Investigation”).

        Deputy Haller testified that another deputy, Hepitasio Perea, supervised him

on the day of the Marical Investigation. Deputy Haller testified that Perea had been

separated from service at Kaufman County because of a matter “totally unrelated by

time and distance” to the appellant’s charges. Appellant objected that this “testimony



    2
     “The court shall allow testimony to be introduced at any time before the argument of a cause is
concluded, if it appears that it is necessary to a due administration of justice.” TEX. CODE CRIM. PROC.
ANN. art. 36.02.
    3
     “Before an expert states an opinion or discloses the underlying facts or data, an adverse party in a civil
case may--or in a criminal case must--be permitted to examine the expert about the underlying facts or data.
This examination must take place outside the jury’s hearing.” TEX. R. EVID. 705(b).
    4
      “Regardless of the plea and whether the punishment be assessed by the judge or the jury, evidence
may be offered by the state and the defendant as to any matter the court deems relevant to sentencing
including but not limited to the prior criminal record of the defendant, his general reputation, his character,
an opinion regarding his character…” CRIM. PROC. art. 37.07, § 3 (a)(1).


                                                     –4–
before the court [was] Brady evidence that was never brought to [his] attention.”

Appellant’s trial counsel moved “the Court to vacate … or overturn the convictions

in this case due to the fact that the State did not turn over Brady evidence…” The

trial court denied this motion.5

        The jury assessed appellant’s punishments at twenty-five and twenty years of

confinement, with the sentences running concurrently.6 This appeal followed.

                                 II.     ISSUES RAISED ON APPEAL

        Appellant raises four issues on appeal, which we restate as follows:

        1. Whether there is legally sufficient evidence to support that in the
           manner of its use or intended use, Appellant’s hand was capable of
           causing serious bodily injury.

        2. Whether there is legally sufficient evidence that Appellant impeded
           complainant’s breathing.

        3. Whether the trial court abused its discretion in permitting the State
           to reopen its case and introduce expert testimony on cycles of
           domestic violence and recantations in domestic-violence cases.

        4. Whether the assault count’s optional verdict form was improper.

        5. Whether a criminal charge pending against a non-testifying sheriff’s
           deputy was Brady evidence.




    5
     We note that the State thereafter moved the trial court to “strike or otherwise excise the evidence
adduced by Deputy Haller” and the State’s exhibits introduced through him. The trial court granted this
request to disregard the testimony of Deputy Haller and the State’s exhibits introduced through him.
    6
     The jury assessed punishment for the count of aggravated assault with a deadly weapon at twenty-five
years. The trial court assessed the punishment for the count of assault of a person with whom he had a
dating relationship by impeding the normal breathing or circulation of blood at twenty years.
                                                  –5–
                 III.   ISSUES ONE AND TWO – LEGAL SUFFICIENCY

      A. Standard of Review

      When reviewing a challenge to the sufficiency of the evidence supporting a

criminal offense, we conduct our review under the single sufficiency standard set

forth in Jackson v. Virginia, 443 U.S. 307 (1979). See Acosta v. State, 429 S.W.3d
621, 624–25 (Tex. Crim. App. 2014). We view the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2011). “We do not resolve conflicts of

fact, weigh evidence, or evaluate the credibility of the witnesses as this is the

function of the trier of fact.” Williamson v. State, No. 05-19-00812-CR, 2020 WL
4218221, at *3 (Tex. App.—Dallas July 23, 2020, no pet. h.) (mem op., not

designated for publication); see Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim.

App. 1999).

      In analyzing legal sufficiency, we determine whether the necessary inferences

are reasonable based upon the combined and cumulative force of all the evidence

when viewed in the light most favorable to the verdict. Clayton, 235 S.W.3d at 778.

“When the reviewing court is faced with a record supporting contradicting

inferences, the court must presume that the jury resolved any such conflicts in favor

of the verdict, even if not explicitly stated in the record.” Queeman v. State, 520
S.W.3d 616, 622 (Tex. Crim. App. 2017) (citing Montgomery v. State, 369 S.W.3d

                                        –6–
188, 192 (Tex. Crim. App. 2012)). We defer to the factfinder’s resolution of

conflicting inferences. Clayton, 235 S.W.3d at 778. The factfinder may choose to

disbelieve all or any part of a witness’s testimony. Williamson, 2020 WL 4218221,

at *3. We treat direct and circumstantial evidence equally: circumstantial evidence

is as probative as direct evidence in establishing the guilt of an actor, and

circumstantial evidence alone can be sufficient to establish guilt. Id.

      B. Analysis

      1. Evidence of Whether Appellant’s Hand Was Capable of Causing Serious

          Bodily Injury

      Appellant first contends that the evidence is legally insufficient to support his

conviction for aggravated assault—arguing that his hand was not a deadly weapon.

Appellant argues that complainant suffered “minimal injuries… illustrating that the

manner [appellant] used his hand was incapable of causing death or serious bodily

injury.” Appellant relies on Davis v. State, wherein our sister court held that a

complainant’s injuries of bruising to the face, a laceration to his nose, and numbness

on his head did not demonstrate that appellant used his hands in a manner that was

capable of causing death or serious bodily injury. 533 S.W.3d 498, 510 (Tex. App.—

Corpus Christi 2017, pet. ref’d). We reject appellant’s argument and reliance on

Davis.

      Texas Penal Code Section 1.07(a)(17)(B) defines “deadly weapon” as

“anything that in the manner of its use or intended use is capable of causing death

                                         –7–
or serious bodily injury.” TEX. PENAL CODE § 1.07(a)(17)(B) (emphasis added).

“The State is not required to show that the ‘use or intended use causes death or

serious bodily injury’ but that the ‘use or intended use is capable of causing death or

serious bodily injury.’” Tucker v. State, 274 S.W.3d 688, 691 (Tex. Crim. App.

2008) (quoting McCain v. State, 22 S.W.3d 497, 503 (Tex. Crim. App. 2000)). “[A]

fist or hand are not ‘deadly weapons’ per se but can become such only in the manner

used depending upon the evidence shown.” Turner v. State, 664 S.W.2d 86, 90 (Tex.

Crim. App. 1983). Even without expert testimony or a description of the weapon,

the injuries suffered by a victim can be a sufficient basis for inferring that a deadly

weapon was used. Tucker, 274 S.W.3d at 691–92. We have previously held:

       [w]hen determining whether a hand or a fist is a deadly weapon, the
       jury may consider all of the evidence presented, including the physical
       proximity between the alleged victim and the object; any threats or
       words used by the accused; the size and shape of the object; the
       potential of the object to inflict death or serious bodily injury; the
       manner in which the accused allegedly used the object; testimony by
       the victim that she feared death or serious bodily injury; and testimony
       as to the weapon's potential for causing death or serious bodily injury.

Brantley v. State, 05-13-00225-CR, 2014 WL 545514, at *3 (Tex. App.—Dallas

Feb. 10, 2014, no pet.) (mem. op., not designated for publication) (citing Kennedy v.

State, 402 S.W.3d 796, 802 (Tex. App.—Fort Worth 2013, pet. filed) (mem. op.);

Romero v. State, 331 S.W.3d 82, 83 (Tex. App.—Houston [14th Dist.] 2010, pet.

ref'd)).




                                         –8–
        The State presented witness testimony and video evidence of complainant’s

physical condition from December 15, 2017. The deputies described and the body-

camera videos depicted complainant explaining the cause of her facial injuries.

Complainant described how appellant struck her face—first with his open hand and

second with his closed fist. The video and photographic evidence show complainant

had a large amount of bruising and swelling on her face. Deputy Roberts testified

that complainant’s “right eye [was] swollen and bleeding,” and she had “blood on

her face” and “on the front of her shirt.” The photos show complainant’s right eye

swollen shut, lacerations to the right side of her face, and smears of blood on her car,

her clothes, and appellant’s grandfather’s golf-cart. Complainant stated on the body-

camera videos that appellant threatened to kill her and that “it would be the end” for

her. Dr. Heard testified that if a person’s hand was driven into the head in the manner

alleged against appellant—”with such force and location as indicated on

[complainant]’s body, that it caused the injuries that he observed in

[complainant]”—such a punch could be capable of causing death or serious bodily

injury.7

        Considering the evidence in the light most favorable to the verdict and

indulging every reasonable inference that would support the trial court’s verdict, the


    7
      Dr. Heard testified that such a punch could cause (i) traumatic brain injury, a globe rupture (“when
the, the average structure of the eye is disrupted, and the inner contents leak out … altering the pressure
and the function of the eye”), (ii) orbital compartment syndrome (“when the pressure in the eye gets higher
than normal, which causes compromised blood flow so that the eye does not get enough blood and oxygen,
and it dies”), or (iii) a long-term loss or impairment of the function of the eye.
                                                   –9–
jury could have found appellant used or intended to use his hand as a deadly weapon.

We conclude that the evidence is legally sufficient to support the jury’s finding that

Appellant’s hand was a deadly weapon—capable of causing serious bodily injury.

We overrule appellant’s first issue.

      2. Evidence of Whether Appellant Impeded Complainant’s Breathing

      Next, appellant contends that the trial court erred in denying his request for an

instructed verdict of not guilty on the charge of assault of a person with whom he

had a dating relationship by impeding the normal breathing or circulation of blood.

Appellant specifically argues that there is no evidence that he “actually imped[ed]

the [complainant’s] normal breathing or circulation.”

      Texas Penal Code Section 22.01(a)(1) defines assault as when a person “(1)

intentionally, knowingly, or recklessly causes bodily injury to another.” PENAL

§ 22.07(a)(1). The offense is enhanced to a third degree felony if the offense is

committed against a person with whom the accused had a dating relationship and

was a member of his family or household, if it is shown that . . . the offense was

committed by intentionally, knowingly, or recklessly impeding the normal breathing

or circulation of the blood of the person by applying pressure to the person’s throat




                                        –10–
or neck. PENAL § 22.01(b)(2); TEX. FAM. CODE ANN., §§ 71.0021(b)8, 71.0039,

71.005.10 “An impediment to normal breathing does not necessarily prevent

breathing altogether because an impediment is merely a hindrance or obstruction.”

Marshall v. State, 479 S.W.3d 840, 845 (Tex. Crim. App. 2016). Testimony that a

person was “never entirely unable to breathe does not foreclose the possibility” that

the person’s normal breathing was hindered. Id.

          Here, the record shows that complainant and appellant had a dating

relationship and shared a household.11 In the video evidence, complainant explained

that appellant “put his arms around my throat and my neck… and had his hand

covered over my face like he was trying to smother me”—while motioning with her

arms and hands to her throat and mouth. Complainant told Deputy Rigsby that,


   8
        Texas Family Code Section 71.0021(b) provides that “dating relationship”
          …means a relationship between individuals who have or have had a continuing relationship
          of a romantic or intimate nature. The existence of such a relationship shall be determined
          based on consideration of: (1) the length of the relationship; (2) the nature of the
          relationship; and (3) the frequency and type of interaction between the persons involved in
          the relationship.
   FAM. § 71.0021(b).
   9
        Texas Family Code Section 71.003 provides that “family”
          …includes individuals related by consanguinity or affinity, as determined under Sections
          573.022 and 573.024, Government Code, individuals who are former spouses of each other,
          individuals who are the parents of the same child, without regard to marriage, and a foster
          child and foster parent, without regard to whether those individuals reside together.
   FAM. § 71.003.
   10
       Texas Family Code Section 71.003 describes that “‘Household’ means a unit composed of persons
living together in the same dwelling, without regard to whether they are related to each other.” FAM. §
71.005.
   11
      The evidence shows that complainant and appellant dated for a number of years and were previously
engaged. Complainant testified that she and appellant “lived together more than separated” from 2014 to
2017.
                                                    –11–
although appellant tried to strangle her, appellant did not impede her breathing.

However, when the Deputy Rigsby asked “So when you got to your car is when he

started choking you?” complainant nodded her head up and down and answered “I

started laying on the horn and hollering hoping that the neighbors would hear.”

Complainant further stated, “I don’t know if I have any marks on my neck or not,”

while motioning with her hands to her neck.

         Complainant conceded at trial that, three days after the incident, she recounted

the events of December 15, 2017, to an investigator–-telling him that she was “in a

choke hold with [appellant’s] hand over [her] mouth, feeling unable to breath[e];

that “[she] thought [she] would pass out and finally shoved him away.” Appellant

argues that he “receive[d] a limiting instruction with regards to the Jury’s

consideration of [complainant’s statement to the investigator],” characterizing this

testimony as impeachment evidence against complainant. However, appellant

neither objected to the testimony nor requested a limiting instruction when the State

introduced complainant’s statements to the investigator.12 “The Court [of Criminal

Appeals] has told us that a “party opposing evidence has the burden of objecting and

requesting the limiting instruction at the introduction of the evidence.” Hammock v.

State, 46 S.W.3d 889, 892 (Tex. Crim. App. 2001)) (internal quotation omitted);

Navarro v. State, 280 S.W.3d 405, 406 (Tex. App.—Amarillo 2008, no pet.).



    12
      We note that appellant refers us to the general instruction found in the jury charge that impeachment
evidence should be considered only for purposes of evaluating credibility.
                                                  –12–
Without a specific objection and accompanying limiting instruction, complainant’s

statement(s) to the investigator became a part of the general evidence, admitted for

all purposes. See Hammock, 46 S.W.3d at 892; Navarro, 280 S.W.3d at 406.

      A jury could reasonably infer that appellant impeded complainant’s normal

breathing, and the evidence is legally sufficient to support such a finding. We

therefore hold that the jury had sufficient evidence to find appellant guilty of

impeding complainant’s normal breathing. We conclude the trial court did not err in

denying appellant’s request for an instructed verdict on this issue. We overrule

appellant’s second issue.

              IV.   ISSUE THREE – ADMISSION OF EXPERT TESTIMONY

      A. Standard of Review

      Texas Rule of Evidence 702 provides that

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise
      if the expert’s scientific, technical, or other specialized knowledge will
      help the trier of fact to understand the evidence or to determine a fact
      in issue.

TEX. R. EVID. 702; see Scugoza v. State, 949 S.W.2d 360, 363 (Tex. App.—San

Antonio 1997, no pet.). We review a trial court’s decision to admit or exclude expert

testimony for an abuse of discretion. Wolfe v. State, 509 S.W.3d 325, 335 (Tex.

Crim. App. 2017). We uphold a trial court’s ruling if it is within the zone of

reasonable disagreement. Id.



                                        –13–
         B. Analysis

         Appellant contends that the trial court erred in permitting the State to reopen

evidence—after previously resting—during the guilt-innocence phase of trial to

introduce expert testimony from Wolf. Specifically, appellant argues that Wolf’s

testimony (1) was inadmissible because she was unqualified to testify on domestic

violence recantations and (2) was not “necessary to a due administration of justice.”

See CRIM. PROC. art. 36.02. The record does not contain any objection from appellant

based on (1) Wolf’s qualifications or (2) the State’s reopening of evidence as not

necessary to a due administration of justice. During trial, the appellant specifically

objected only to Wolf’s testimony based on notice, surprise,13 and relevance.14

Therefore, appellant failed preserve his complaints as to (1) Wolf’s qualifications

and (2) reopening evidence for appellate review. See TEX. R. APP. P. 33.1(a). Even

if appellant had properly raised these objections at trial, the trial court did not abuse

its discretion in admitting the expert testimony as discussed below.

         1. Expert Qualification and Relevance

         Whether an expert is qualified to testify involves a two-step inquiry—first

determining whether the witness has a sufficient background in a particular field and




    13
      Appellant’s objections to Wolf’s testimony based on notice and surprise are not properly briefed.
Nonetheless, the record indicates that Wolf was properly designated and subpoenaed for trial.
    14
      We note that appellant made a remark to the trial court that “even if the witness is qualified under
702 to give that opinion, [and] we’re not conceding that she is, she still has to overcome a 403 ruling.”
Nonetheless, appellant made no formal objection about, and received no ruling on, Wolf’s qualifications.
                                                 –14–
second whether that background goes to the matter on which the witness is to give

an opinion. Davis v. State, 329 S.W.3d 798, 813 (Tex. Crim. App. 2010).

      With respect to Wolf’s qualifications, Wolf testified that she was a “sexual

assault nurse examiner for various counties and children advocacy centers” and that

she owns “a business called Forensic Nurse Experts” where she teaches “on different

aspects of forensic nursing.” Wolf testified that she had “a certification for the Office

of the Attorney General in Texas for adult and pediatric sexual assault nurse

examiner, as well as an international association certification for sexual assault

consultant for the International Association of Forensic Nurses.” Wolf had received

training “as it relates to family violence or intimate partner violence” and taught “an

[eighty] hour sexual assault nurse examiner class that includes domestic violence,

human trafficking, strangulation, the domestic violence and different aspects of how

a patient can present on all of those things.”

      In Scugoza v. State, our sister court held that a program services director of a

county women’s shelter was qualified to give expert testimony describing cycles of

spousal abuse. 949 S.W.2d at 363. In Brewer v. State, our sister court held that a

master social worker—with specialized training employed by police to work with

domestic violence victims—was qualified to give expert testimony regarding the

dynamics of domestic violence. 370 S.W.3d 471, 473–74 (Tex. App.—Amarillo

2012, no pet.). In Lessner v. State, our sister court held that a licensed master social

worker and executive director of a family crisis center was qualified to give expert

                                         –15–
testimony on the dynamics of family violence and typical behavior of domestic

violence victims in relation to their abuser. No. 02-15-00400-CR, 2016 WL
4473263, at *3 (Tex. App.—Fort Worth Aug. 25, 2016, no pet.) (mem op., not

designated for publication).

      We agree with our sister courts. Wolf’s testimony to the jury was probative to

explain the power and control wheel in the context of domestic violence, that it’s not

uncommon for there to be no visible evidence of strangulations, and that recantations

may be common in domestic-violence situations. Wolf’s testimony helped to explain

why someone who had been a victim of an assault would report an assault but later

sign an affidavit of nonprosecution, change the story of the injury, and otherwise

cooperate with the defense. Given Wolf’s background, training and experience, the

trial court did not abuse its discretion in finding that she was qualified to provide

expert testimony “on the subject of domestic violence and recantation.”

      2. Due Administration of Justice

      “The court shall allow testimony to be introduced at any time before the

argument of a cause is concluded, if it appears that it is necessary to a due

administration of justice.” CRIM. PROC. art. 36.02. Thus, Article 36.02 mandates

certain circumstances in which a trial court must permit a party to reopen evidence

before argument is concluded. Id.; Swanner v. State, 499 S.W.3d 916, 920 (Tex.




                                        –16–
App.—Houston [14th Dist.] 2016, no pet.).15 Since the State’s request to reopen

evidence was made before argument concluded, we turn to whether the evidence

was “necessary to a due administration of justice.”

         In Peek v. State, the Court of Criminal Appeals held “a due administration of

justice means a judge should reopen the case if the evidence would materially change

the case in the proponent’s favor.” 106 S.W.3d 72, 79 (Tex. Crim. App. 2003)

(internal quotations omitted). Here, the trial court permitted the State to reopen

evidence for Wolf’s testimony. Wolf conceded that she had no personal knowledge

of complainant or the case at hand. Nonetheless, Wolf “believe[d] that [her]

specialized knowledge and experience would assist the jury in understanding” a case

“involving strangulation of a family member and aggravated assault with a deadly

weapon against a family member.” Wolf testified (1) on the “power and control

wheel” in the context of domestic violence, (2) that it’s not uncommon for there to

be no visible evidence of strangulation, (3) that recantations from victims of

domestic violence are not uncommon, and (4) that it’s common for victims of

domestic violence to request an affidavit of non-prosecution. Wolf’s testimony was

material to the charges against appellant, addressed complainant’s recantation, and

thereby changed the case in the State’s favor. Therefore, we hold that the trial court




    15
      “Article 36.02 limits the trial court’s discretion to reopen a proceeding and hear more evidence only
once argument has concluded.” Swanner, 499 S.W.3d at 920 (emphasis in original).
                                                  –17–
did not abuse its discretion when it found that this evidence was necessary to a due

administration of justice. See id.

      We conclude that the trial court’s ruling, which permitted Wolf’s testimony

after reopening evidence, was within the zone of reasonable disagreement. See

Wolfe, 509 S.W.3d at 335. The trial court did not abuse its discretion by reopening

evidence to admit Wolf’s expert testimony. We overrule appellant’s third issue.

                    V.    ISSUE FOUR – OPTIONAL VERDICT FORM

      A. Standard of Review

      When a disputed verdict form is included in a jury charge, we review verdict

form errors as jury charge errors. Jennings v. State, 302 S.W.3d 306, 310 (Tex. Crim.

App. 2010). Our review involves (i) a determination of whether the charge was

erroneous and, if it was, then (ii) a harm analysis, with the standard of review for

harm being dependent on whether error was preserved for appeal. Cortez v. State,

469 S.W.3d 593, 598 (Tex. Crim. App. 2015). A jury charge error that was

unobjected-to will not result in reversal of a conviction in the absence of “egregious

harm.” Allen v. State, 253 S.W.3d 260, 264 (Tex. Crim. App. 2008) (citing Abdnor

v. State, 871 S.W.2d 726, 731–32 (Tex. Crim. App. 1994)).

      B. Analysis

      Appellant contends that the assault count’s verdict form was erroneous

because it required the jury to determine only whether he was (a) guilty or (b) not

guilty “of Assault Causing Bodily Injury to a Family Member, as charged in Count

                                        –18–
[two] of the Indictment.” Appellant argues that the “[c]harge does not track the

strangulation count nor does it adequately describe the offense within the verdict

form.” Appellant concedes that he did not specifically object to the jury charge.16

         Here, the indictment alleged that appellant did:

         intentionally, knowingly, and recklessly cause bodily injury to
         [complainant], … a person with whom the defendant has or has had a
         dating relationship, as described by Section 71.0021 (b) of the Texas
         Family Code, by intentionally, knowingly, and recklessly impeding the
         normal breathing or circulation of the blood of complainant by applying
         pressure to the throat or neck and/or by blocking the nose or mouth of
         complainant…

         The application paragraph of the jury charge provided

         … if you believe from the evidence beyond a reasonable doubt that on
         or about December 15, 2017 in Kaufman County, Texas the Defendant.
         James William Davis, did then and there intentionally, knowingly, or
         recklessly cause bodily injury to [complainant], … a person with whom
         the defendant has or has had a dating relationship, as described by
         Section 71.0021(b) of the Texas Family Code, by intentionally,
         knowingly, and recklessly impeding the normal breathing or circulation
         of the blood of complainant by applying pressure to the throat or neck
         and or by blocking the nose or mouth of complainant, then you will find
         the defendant guilty of the offense of assault of a family member as
         charged in the indictment. …

         The related verdict form provided

         We, the Jury, find the Defendant, James William Davis, GUILTY of
         the offense of Assault Causing Bodily Injury to a Family Member, as
         charged in Count II of the Indictment.



    16
      However, we note that appellant asked the court for its opinion on the sufficiency of the verdict form
“because it’s not asking for a finding on any type of strangulation.” The trial court responded “ I think as
long as it is as charged in Count 2[,] it’s okay… I’m going to go ahead, if you have no further objections
and sign both charges.” The appellant raised no further objection to the charges.
                                                  –19–
         “[A] trial judge need not attach a verdict form to the jury charge, but if he does

so, it must set out every “guilty” or “not guilty” option that is available to the jury.

The verdict form then becomes a part of the jury charge…” Jennings, 302 S.W.3d

at 310 (emphasis added). There is no requirement that the verdict form “recite the

elements” of the offense. Hernandez v. State, 819 S.W.2d 806, 815 (Tex. Crim. App.

1991). Appellant cites no authority for his proposition that the verdict form is

required to track the strangulation count. The verdict form language, in combination

with the jury charge, sets forth “the law applicable to the charge.” CRIM. PROC. art.

36.14. We reject appellant’s argument that the verdict form was erroneous and do

not reach the second step of this inquiry. We overrule appellant’s fourth issue.

                              VI.     ISSUE FIVE – BRADY EVIDENCE

         A. Standard of Review

         In Brady v. Maryland, the Supreme Court held “that the suppression by the

prosecution of evidence favorable to an accused upon request violates due process

where the evidence is material either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87

(1963). Thus, a Brady violation occurs when the state suppresses, willfully or

inadvertently, evidence favorable to appellant. Harm v. State, 183 S.W.3d 403, 406

(Tex. Crim. App. 2006).17 “Favorable evidence is any evidence that, if disclosed and



   17
        There can be no Brady violation without suppression of favorable evidence. Harm, 183 S.W.3d at
406.
                                                –20–
used effectively, may make the difference between conviction and acquittal.” Little

v. State, 991 S.W.2d 864, 866 (Tex. Crim. App. 1999).

      The Texas Court of Criminal Appeals has held:

      … to find reversible error under Brady … a defendant must show that

             (1)    the State failed to disclose evidence, regardless of the
                    prosecution’s good or bad faith;
             (2)    the withheld evidence is favorable to him;
             (3)    the evidence is material, that is, there is a reasonable
                    probability that had the evidence been disclosed, the
                    outcome of the trial would have been different[;]
             …
             [(4)] the evidence central to the Brady claim [is] admissible in
                   court.

Pena v. State, 353 S.W.3d 797, 809 (Tex. Crim. App. 2011) (internal citations

omitted).

      B. Analysis

      Appellant asserts that the State failed to disclose evidence admitted during the

punishment phase that (1) Deputy Haller was on patrol with then-deputy Perea; (2)

Perea was supervising Deputy Haller; and (3) Perea was separated from service at

Kaufman County Sheriff’s Office. Appellant asserts this evidence was Brady

violation and its suppression constitutes grounds for reversal. The State informed the

trial court that Perea “is currently standing charged with sex assault of a child and

multiple counts unrelated to this case.” Appellant’s counsel stated he had “not

received any information at all as far as any misconduct or termination or anything

else as it relates to Perea.” The State did not dispute its failure to disclose this

                                        –21–
evidence regarding Perea. Thus, appellant meets the first element of our Brady

analysis.

      We next consider whether the evidence regarding Perea was favorable to

appellant—whether it may have made the difference between appellant’s conviction

and acquittal. See Little, 991 S.W.2d at 866; McGee v. State, No. 05-13-00285-CR,

2014 WL 1022463, at *2 (Tex. App.—Dallas Mar. 13, 2014, pet. ref'd) (mem. op.,

not designated for publication) (discussing Brady violation allegation on evidence

admitted during the punishment phase of trial). Perea did not testify or otherwise

provide any evidence at trial. Although Deputy Haller confirmed that Perea

supervised him during the Marical Investigation, Deputy Haller testified that “I filled

out the packet, did the report, signed everything. It was, again, my report.”

      There is neither evidence that Perea had any involvement with the charges

against appellant in the instant case nor evidence that Perea conducted any part of

the Marical Investigation. The potential Brady evidence could have been admissible

evidence only of Perea’s credibility. See TEX. R. EVID. 608(a); 609(a). However,

evidence bearing on the credibility of a person who does not testify is not material.

See Harris v. State, 827 S.W.2d 949, 958-58 (Tex. Crim. App. 1992). Furthermore,

impeachment evidence as to Perea’s potential testimony was not material since the

evidence shows Deputy Haller conducted the Marical Investigation. See Ex parte

Lalonde, 570 S.W.3d 716, 726 (Tex. Crim. App. 2019) (holding that a chief deputy

sheriff’s perjury regarding his credentials was not material, and thus denying

                                        –22–
appellant’s Brady claim, where the chief deputy sheriff’s testimony was

corroborated by other officers). For those reasons, we conclude that the purported

Brady evidence was neither favorable to appellant nor material. We reject

appellant’s assertion of a Brady violation and overrule appellant’s fifth issue.

                                  VII. CONCLUSION

      Having overruled all of appellant’s issues raised on appeal, we affirm the

judgment of the trial court.


                                            /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE
190172f.u05

Do Not Publish
TEX. R. APP. P. 47




                                        –23–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JAMES WILLIAM DAVIS,                          On Appeal from the 422nd Judicial
Appellant                                     District Court, Kaufman County,
                                              Texas
No. 05-19-00172-CR          V.                Trial Court Cause No. 18-00392-422-
                                              F.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice
                                              Pedersen, III. Justices Myers and
                                              Whitehill participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 12th day of October, 2020.




                                       –24–